   Case 3:18-cv-00161-N Document 66 Filed 08/14/19                 Page 1 of 4 PageID 1343


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ESCORT INC.,

               Plaintiff,                                        C.A. No. 3:18-cv-161-N

       v.                                                            PATENT CASE

UNIDEN AMERICA CORPORATION,                                   JURY TRIAL DEMANDED

               Defendant.


               JOINT STIPULATION REGARDING REDUCING
       THE NUMBER OF ASSERTED CLAIMS AND PRIOR ART REFERENCES

       After having met and conferred regarding reducing both the number of claims Plaintiff

Escort Inc. (“Escort”) is asserting in this action, as well as the number of prior art references

Defendant Uniden American Corporation (“Uniden”) is asserting, the parties, through their

attorneys of record, hereby stipulate and agree as follows:

       1.      On or before September 13, 2019, Escort will serve Uniden with a written

Preliminary Election of Asserted Claims, which shall assert no more than 10 claims for each of

U.S. Patent Nos. RE39,038, RE40,653, and 7,576,679.

       2.      If Escort timely serves Uniden with a written Preliminary Election of Asserted

Claims, then on or before September 27, 2019, Uniden will serve Escort with a written Preliminary

Election of Asserted Prior Art, which shall assert no more than 12 prior art references for each of

U.S. Patent Nos. RE39,038, RE40,653, and 7,576,679.

       3.      If the parties timely serve their respective Preliminary Elections, then on or before

November 30, 2019, Escort will serve Uniden with a written Final Election of Asserted Claims,




                                                 1
   Case 3:18-cv-00161-N Document 66 Filed 08/14/19                    Page 2 of 4 PageID 1344


which shall assert no more than 5 of the claims that were identified in the Preliminary Election of

Asserted Claims for each of U.S. Patent Nos. RE39,038, RE40,653, and 7,576,679.

        4.       If Escort timely serves Uniden with a written Final Election of Asserted Claims,

then on or before December 13, 2019 Uniden will serve Escort with a written Final Election of

Asserted Prior Art, which shall assert no more than 6 prior art references from those identified in

the Preliminary Election of Asserted Claims for each of U.S. Patent Nos. RE39,038, RE40,653,

and 7,576,679.

        5.       For the purposes of both the Preliminary and Final Election of Asserted Prior Art,

a prior art instrumentality (such as a device or process) and associated references that describe that

instrumentality shall count as one reference, as shall the closely related work of a single prior artist.

For the purposes of only the Final Election of Asserted Prior Art, each obviousness combination

counts as a separate prior art reference.

        6.       The parties may modify this Stipulation by agreement, but should endeavor to limit

the asserted claims and prior art references to the greatest extent possible. Absent agreement, post-

entry motions to modify this Stipulation’s numerical limits on asserted claims and prior art

references, or modifications on any elections, must demonstrate good cause warranting

modification.


        IT IS SO STIPULATED.

        August 14, 2019




                                                   2
 Case 3:18-cv-00161-N Document 66 Filed 08/14/19         Page 3 of 4 PageID 1345


FISH & RICHARDSON P.C.               NELSON BUMGARDNER ALBRITTON PC

By:   /s/ David B. Conrad            By:       /s/ Timothy E. Grochocinski
      Neil J. McNabnay                         Edward R. Nelson III
      njm@fr.com                               TX Bar No. 00797142
      Texas Bar No. 24002583                   ed@nbafirm.com
      David B. Conrad                          NELSON BUMGARDNER ALBRITTON PC
      conrad@fr.com                            3131 W. 7th Street, Suite 300
      Texas Bar No. 24049042                   Fort Worth, Texas 76107
      Theresa M. Dawson                        (817) 377-9111
      tdawson@fr.com
      Texas Bar No. 24065128                   Timothy E. Grochocinski
      Michael Ellis                            IL Bar No. 6295055
      ellis@fr.com                             tim@nbafirm.com
      Texas Bar No. 24102726                   Joseph P. Oldaker
                                               IL Bar No. 6295319
      FISH & RICHARDSON P.C.                   joseph@nbafirm.com
      1717 Main Street, Suite 5000             NELSON BUMGARDNER ALBRITTON PC
      Dallas, TX 75201                         15020 S. Ravinia Ave., Suite 29
      (214) 747-5070 (Telephone)               Orland Park, Illinois 60462
      (214) 747-2091 (Facsimile)               (708) 675-1974

COUNSEL FOR DEFENDANT                COUNSEL FOR PLAINTIFF
UNIDEN CORPORATION                   ESCORT INC.




                                           3
  Case 3:18-cv-00161-N Document 66 Filed 08/14/19                Page 4 of 4 PageID 1346


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on August 14, 2019, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV 5-1(d).



                                                   /s/ David B. Conrad
                                                   David B. Conrad




                                               4
